Jeffrey Gerrish, James P. Cooney, III, Charlotte, Gregory B. Craig, Alex T. Haskell, Attorneys at Law, For Former Senior U.S. Military Officials
John R. Mills, Attorney at Law, For Experts in Law and Implicit Bias
James E. Coleman, Jr., Attorney at Law, For Becton, Charles, et al.
Robert P. Mosteller, Attorney at Law, For Professors John Charles Boger & Robert P. Mosteller
Grady Jessup, Attorney at Law, For N.C. Association of Black Lawyers
Lisa A. Bakale-Wise, Irving Joyner, Durham, Attorneys at Law, For N.C. State Conference of the NAACP
Carlos E. Mahoney, Attorney at Law, Durham, Jin Hee Lee, Attorney at Law, Pro Hac Vice, W. Kerrel Murray, Attorney at Law, Pro Hac Vice, For NAACP Legal Defense and Educational Fund, Inc.
Jeremy M. Falcone, Attorney at Law, Charlotte, Paul F. Khoury, Attorney at Law, Pro Hac Vice, Robert L. Walker, Attorney at Law, Pro Hac Vice, Madeline J. Cohen, Attorney at Law, Pro Hac Vice, For Former State and Federal Prosecutor *879The following order has been entered on the motion filed on the 23rd of January 2019 by Amicus Curiae (Former State and Federal Prosecutors) for Withdrawal and Substitution of Counsel:
"Motion Allowed by order of the Court in conference, this the 14th of March 2019."